Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 2 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seidler 840.
Seidler figure 3 includes package 35 with metal contact 12 read as a securing piece and a socket 11 with a cavity and contact 18 read as a securing piece, the securing pieces locked when package is in cavity.  For claim 2, the securement is at interface around an undersurface of the package.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Petersen 571.
Figures 1-4, includes package 10, socket 20 with a cavity contacts 40 extending upward into the cavity to grasp the package contacts 14.  One of the package contacts 14 and one of the socket contacts 40 are read as metallic securing pieces.
For claim 2, these features are about or close to package underside 12a.
Claim  1  and  2  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sato                        8801439  in view of  Hsu 8292646 and Ju 8292633
Sato figures    2    3 has electronic package    91 with first metal securing piece   21 and a socket 101 with a cavity    with second metal securing piece 112  the securing pieces to become locked to secure the package in the socket cavity    Sato lacks contacts extending into the cavity                                             

Claims 1  is rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yonemochi 947 alone or in view of Ju 633.
The patent figures 2, 3, shows package 6 with metal part 1 with ears 4 attached and read as a securing piece, a socket 12 with a cavity with contacts 16, and securing piece at 14, 20 that becomes locked to ears 14 when the package is in the cavity, see figure 4 and cover  closed 
Above adequate, but should Yonemochi contacts 16 be at issue also obvious to use contacts like those of Ju figure 3 at 121 which more clearly have contacting sections extending upwardly.
. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ju 633.
Figures 2, 3, includes a housing 1 with cavity defined by parts 112, 113, etc.  contacts 121 extending upwardly into the   cavity  .            Posts    116   readable as means for providing upward support.    The material for 116    is not stated, but obvious to form   them   of metal     for   better wear.
Claim(s)   11    is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ju 8292633   or  scheingold 3877064
Ju has socket formed by  parts   1122   1132  with a cacity and  with resilient   metal  contacts 121 .  One or a select few of the contacts are read as a metal piece  that provides an upward support  to resist downward force on the package  and on  the other contacts                                                                             Scheigold has  socket 10   with a cavity and with resilient contacts  32  extending into cavity  and  metal part 20 that provides upward to the package  60 in the cacity                                                                                    Above adequate  for claim 11,      but should any matter be at issue as alternative such matter may be deemed an obvious variation  

Claims 18-20 are allowed.
s 3-10, 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NEIL ABRAMS/Primary Examiner, Art Unit 2832